      4:17-cv-05010-JMG-SMB Doc # 142 Filed: 07/05/19 Page 1 of 3 - Page ID # 1107




                                                                                                        FILED
Graves Garrett     LLc
                                                                                                U.S. DIS fH ICT COURT
                                                                                              DI ST HICT OF 'EBIU, SKA

  Rebekah Badell                                                                               201 9JUL -5 PM 3: 33
  rbadell@gravesgarrett.com
  Direct Dial: (816) 285-3047
  Facsimile: (816) 256-5958

                                                     July2, 2019

  Via U.S. Mail
  Clerk of the Court
  Roman L. Hruska Federal Courthouse
  111 South 18 th Plaza
  Suite 1152
  Omaha, NE 68102


          Re:   Case Nos. 17-cv-05010 and S-19-000143

  Dear Clerk,

         Enclosed please find a courtesy copy of the Stipulation of Dismissal of Certified Question that
  was electronically filed Monday, July 1, 2019 with the Nebraska Supreme Court.



                                                            Sincerely,




                                                            Rebekah Badell
                                                            Paralegal




                                                                                        RE , -~Ill D
  Encl.                                                                                         JUL             5 2019
                                                                                               •         ,,.,.,_ERK
                                                                                       U.S. . . .          - , ... .,_
                                                                                                    · ~ • • .. 1..,,     COURT

                 1100 Main Street, Suite 2700 Kansas City. MO 64105 ph 816.256.3181 www.gravesgarrett.com
4:17-cv-05010-JMG-SMB Doc # 142 Filed: 07/05/19 Page 2 of 3 - Page ID # 1108




                         IN THE SUPREME COURT OF NEBRASKA

JANE DOE,                                          )
                                                   )
                         Plaintiff/Appellant,      )
                                                   )
v.                                                 )
                                                   )         Case No. S-1 9-000143
SCOTTSBLUFF PUBLIC SCHOOLS                         )
DISTRICT NO. 32,                                   )
                                                   )
                         Defendant/Appellee.       )


               STIPULATION OF DISMISSAL OF CERTIFIED QUESTION

       Comes now Plaintiff-Appellant Jane Doe and Scottsbluff Public Schools District No. 32

and Defendant-Appellee Scottsbluff Public Schools District No. 32 and hereby submits the

fo llowing stipulation of dism issal of the certified questi on pursuant to Neb. Ct. R. App. P . § 2-

108(E). Jane Doe and Defendant-A ppellee Scottsbluff Public Schools District No . 32 have

entered into a settlem ent th at fully and fina lly reso lves Jane Doe's claims against the School

District. Accordingly, the issues raised by the certi fied question to this Court are moot.




                                                                         c~,;,,,._
                                                                           JUL    a <-~ .:J
                                                                              CLERK
                                                                     t '.S f"'C!T8/CT r   - · ·-T
4:17-cv-05010-JMG-SMB Doc # 142 Filed: 07/05/19 Page 3 of 3 - Page ID # 1109




Submitted by:

GRAVESGARRETTLLC                               REHM, BENNETT, MOORE, REHM &
Kathleen Fisher, MO. Bar No. 57737             OCKANDER
Dane C. Martin, MO. Bar No. 63997              Isl Jon Rehm
1100 Main Street, Suite 2700                   Jon Rehm, NE Bar No. 23097
Kansas City, MO 54105                          3701 Union Drive, Ste. 200
(816) 256-3181                                 Lincoln, Nebraska
Application for Pro Hae Vice                   (402) 420-1400
Admission Pending

                         Attorneys for Plaintiff-Appellant Jane Doe

PERRY,        GUTHERY,         HAASE,     &
GESSFORD, P.C., L.L.O
Isl Derek A. Aldridge
Rex. R. Schultze #16653
Joshua J. Schauer #22474
Derek A. Aldridge #235 41
Haleigh B. Carlson #263 06
233 South 13th Street, Ste 1400
Lincoln, NE 68508
(402) 476-9200

                     Attorneys for Defendant-Appellee School District
